 LOCAL UNIONNO. 830405LOCAL UNION NO. 830, BREWERY AND BEER DISTRIB-UTOR DRIVERS, HELPERS, AND PLATFORM MEN,affiliated with INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA, AFLandEARL VANN. Case No. 4-CC-37.July 28, 1953DECISION AND ORDEROn April 14, 1953,Trial ExaminerC. W. Whittemore issuedhisIntermediateReportin the above-entitledproceeding,finding that the Respondent had not engaged in and was notengaging in unfairlaborpractices and recommendingthat thecomplaint be dismissed,as set forthin the copyof the Inter-mediateReport attached hereto.Thereafter, the GeneralCounsel filedexceptions to the Intermediate Report and abrief in supportthereof.The Board has reviewed the rulingsof the TrialExaminermade at thehearing and findsthat no prejudicialerror wascommitted. Therulings arehereby affirmed. I TheBoard hasconsidered the IntermediateReport, theexceptions,the brief,and the entire record in the case,and herebyadoptsthe find-ings,conclusions,and recommendationsof the TrialExaminerinsofar as they are consistentwith thefollowing.The principal issue in this case is a jurisdictionalone. Theamended complaint allegesthat theRespondent conductedsecondaryboycottsagainst Schmidt and Sons,Inc., hereincalled Schmidt,a brewingcompany,and Scottand Grauer,a liquor wholesaler,for the purpose of requiringEarl Vann,an employer, to join the Respondent Union,and to forceSchmidt and Scott and Grauerto cease doing business withLincoln Beer Distributors,herein calledLincoln, in violationof Section8 (b) (4) (A) of the Act.The chargingparty, Earl Vann,is a partnerin the Lincolnfirm.Lincolnhas a licensefrom the Commonwealth ofPennsylvania permitting it to sell beerwithin the Philadelphiaarea. Its businessis entirelyintrastate.In 1951, Lincoln'sgross sales approximated$50,000.Schmidt, whosebrewery is located within the city of Phila-delphia, has annual out-of-State purchasesvaluedat more than$3,000,000, and out-of-State sales valued at more than$2,000,000. In1951, Lincoln purchasedbeervaluedat approxi-mately $38,000from Schmidt; in 1952these purchases in-creased toapproximately $44,000.Scott and Grauer has annual importsvalued at more than$1,000,000.Allitssales are made,however, within theCommonwealth.In 1951, Lincoln purchased from Scott andGrauer beervalued at approximately $1,800.Lincoln madeno purchasesfrom that firm in 1952.lExcept for a ruling refusing to permit the GeneralCounselto amend the complaint.Thisruling was reversed by the Board on February 20, 1953.106 NLRB No. 76. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe primary dispute is between Lincoln and the Respondent;Schmidt and Scott and Grauer are only secondarily involved.Assuming arguendo that Lincoln is engaged in commerce withinthemeaning of the Act, its operations are nevertheless tooinsubstantial to justify asserting jurisdiction under the Board'spresent jurisdictional policy.' However, in secondary boycottsituations, such as this, the Board has declared that it willtake into consideration for jurisdictional purposes not onlythe operations of the primary employer, but also the operationsof any secondary employers to the extent that the latter areaffectedby the conduct involved. "If, taken together, thebusinessof the primary employer and that portion of thesecondary employer's business which is affected by thealleged, boycottmeet the minimum standards, jurisdictionought to be asserted."a (Emphasis supplied.)As set forth above, the operations of the primary employer,Lincoln, considered alone do not justify asserting jurisdiction.The businesses of Schmidt and Scott and Grauer consideredin their entirety do meet the Board's jurisdictional tests.However, under the Jamestown Builders Exchange formula,it is not the entire business of the secondary employer whichis taken into consideration, but only that Fart of the businesswhich is affected by the alleged unlawful conduct. 'I The Re-2 Dorn's House of Miracles, Inc., 91 NLRB 632; Hollow Tree Lumber Company, 91 NLRB635; Stanislaus Implement and Hardware Company, Limited, 91 NLRB 618; Federal Dairy Co.,Inc., 91 NLRB 638; The Rutledge Paper Products Company, 91 NLRB 625.3Truck Drivers Local Union No. 649,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL (Jamestown Builders Exchange, Inc.), 93 NLRB386, 387.4Our dissenting colleague misapprehends the scope and purpose of the Jamestown decisionThe Jamestown case was one of a series issued about the same time in which the Boardreexaminedits past jurisdictional policy and formulated for the future the standards whichwould guide it in determining whether or not to assert jurisdiction. (See cases cited in foot-note 2,supra.)Having laid down the general rule, the Board in the Jamestown case measuredthe facts of that particular case against the rule and found that these facts did not justifyasserting jurisdiction.The Jamestown facts presented one example of the operation of therule; they did not exhaust its possibilities.In Jamestown, the respondent union picketed a local construction site of the secondaryemployer. In making its jurisdictional calculations under the Jamestown formula, the Boardconsidered the secondary employer's operations at the picketed site but not elsewhere. Thereason is plain. The reasonably anticipated effect of the picketing at the local project was toshut down operations at that site; there was no evidence that it would also result in any kindof work stoppage at the secondary employer's other projectsThe dissent draws an unwarranted inference from the Jamestown case when it infers thatthe Jamestown formula is applicable solely "to situations where the secondary employer hasseparately located plants and not all of its plants are picketed." If the Board had so intended,itcould easily have framed its rule in these words. The Jamestown formula speaks in termsof effect and not lp aceofpicketing. The two may coincide as in Jamestown, but not necessarilyThe inadequacy of the formula suggested by the dissent is readily apparent from the followingfact situation. Supposing a manufacturer has a number of widely scattered plants. Plant Amanufactures a part which is shipped to plant B which incorporates it in the final product. Asecondary boycott at plant A results in a stoppage of work at plant B because of the lack ofparts furnished by the former plant. Under the formula proposed by the dissent, the Boardwould consider only plant A's business in determining whether to assert jurisdiction, whereasunder the Jamestown formula, the business ofplantB as well as that of plant A would be takeninto consideration, because the effect of the secondary boycott extends to both plants although LOCAL UNIONNO. 830407spondent Union did not attempt to interfere with the generaloperations of the secondary employers, Schmidt and Scottand Grauer, but only with Lincoln'sbusinesswith these twofirms.' The volume of Schmidt's and Scott and Grauer'sbusinesswithLincoln,either considered alone or togetherwith Lincoln'sbusiness generally,does not meet the Board'sjurisdictional standards.Accordingly, consistent with suchstandards,theBoard has no alternative but to dismiss thecomplaint, which we shall do.'[The Boarddismissedthe complaint.]Member Peterson,dissenting:Iam unable to agree with the decision of the majority inthiscasewhich,inmy opinion,ispremised upon a mis-interpretation of the Board's jurisdictional policy with respectto secondary boycotts and is contrary to past Board precedents.Itisclear that the operations of the primary employerstanding alone are insufficent to warrant assertion of juris-diction under the Board'spresent policy.'However, as indi-cated by my colleagues, the Board declared in the Jamestowncase 8 that in secondary boycott situations it would take intoconsideration for jurisdictional purposes not only the opera-tions of the primary employer, but also the operations of anysecondary employers to the extent that the latter were affectedby the conduct involved. The specific point at which my col-leagues and I disagree is with respect to what was intendedby the underscored language.Theyconstrue this language tomean that, as the Respondent Union limited its interferencepicketing takes place at only one plant. The Kanawha case, cited by the dissent, is illustrativeof the same principle.Although picketing in pursuance of a secondary boycott took place atonly 3 of 5 mine entrances,the Board found as a fact that the entire mining operation of thesecondary employer was affected by such activities. The Board therefore considered the entirebusiness of the secondary employer in deciding the jurisdictional question.As demonstrated above, the effect of a secondary boycott at one plant may extend wellbeyond that plant. Conversely, a secondary boycott at a plant may be limited in its effect toa small part of the business of that plant. In the present case, the Respondent Union had themeans of shutting down the entire operations of the secondary employers However, itsought only to interfere with the secondary employers' business with Lincoln, the primaryemployer. Under the facts in the present case, the Respondent Union's activities only affectedand were reasonably calculated only to affect this business with Lincoln. Therefore only thevalue of the secondary employers' business with Lincoln is taken into account in makingjurisidictional calculations under the Jamestown formula.5In point of fact, Vann, the charging party, apparently considered the incident at Schmidt'sso insignificant he did not make it the subject of a charge and did not inform the GeneralCounsel of it until shortly before the hearing, more than year after it occurred. The incidentwas not repeated and Lincoln continued to do business with Schmidt without interference.Although Lincoln voluntarily quit doing business with Scott and Grauer, this business did notexceed$ 1,800 per annum.6In view of the dismissal of the complaint on jurisdictional grounds, the Board considersitunnecessary to pass upon the other grounds relied upon by the Trial Examiner in recom-mending dismissalof theproceeding.'Footnote 2. supra.8 Footnote 3, supra 408DECISIONSOF NATIONALLABOR RELATIONS BOARDto the primary employer'sbusiness with the secondary em-ployers,only the volume of the secondary employers' busi-nesses with the primary employer is added to that of theprimary employer's business in determining whether to assertjurisdiction.Inmy view it is necessary to disregard completely thefactual context of the Jamestown case in order to arrive atsuch an interpretation.Thus,that case involved secondaryaction brought against two employers who were members,with the primary employer,ofan association. The unionthere,as in the instant case,limited its interference to theprimary employer'sbusiness with the secondary employers.However, a majority of the Board in refusing to assert juris-dictioncomputed the entire operations of the secondaryemployers at the plants involved,but was unwilling to con-sider,as the dissenting member desired, the operations ofthewhole association.Nowhere in that case was it evensuggested that the Board would fragmentize the operationsof the secondary employers and look only to the amounts ofthe business conducted by them with the primary employerat the plants where the interference occurred in decidingwhether to take jurisdiction.Themajority states that under the Jamestown formula itisnot the entire business of the secondary employer which istaken into consideration,but only that part of the businesswhich is affected by the alleged unlawful conduct.,I agree withthisstatement of the principle.However,an exmination ofthe facts in the Jamestown case makes it manifestly clearthat the formula was intended to be applicable to situationswhere the secondary employer has separately located plantsand not all of its plants are picketed. Under these circum-stances,theBoard would consider only that part of the Em-ployer'sbusiness affected by the unlawful conduct, that is,the business of the employer at the plants at which secondaryaction was actually brought. Of course,if the union's actionat one of the secondary employer's plants directly affects theoperations at another plant or plants of the secondary em-ployer, the business at the latter plant or plants also wouldbe considered.But it would be the total amount of business ofthe picketed or affected plants and not merely those portionsof the business transacted with the primary employer.Moreover, if there was any possible doubt as to the validityofmy position, it is dispelled by the Board's decision in theKanawha case.'In that case,the secondary employer had 5mines of which only 3 were picketed.The Board stated that,giving due consideration to mining operations,the secondaryemployer''-soperations were equatable to a single plant having5 entrances,with the result that by picketing less than all9UnitedConstructionWorkers, affiliated with UnitedMine Workers of America, et al,(Kanawha CoalOperators'Association),94 NLRB 1731,enforced 198 F. 2d 391;cert.denied344 U.S 876. LOCAL UNION NO.830409the entrances the respondent unions could not be said to havepicketed less than the entire business.Having likened thissecondary employer's operations to those at 1 plant, theBoard took into consideration the entire business of the em-ployerin assertingjurisdiction. A fortiori,it seems to methat where,as here, single plants of the secondary employersare involved making it unnecessary to characterize them inthe fashion done in the Kanawha case, the entire businessesof the employers at these plants should be considered forjurisdictional purposes.In view of the foregoing,as the entire business of Schmidtand Scott and Grauer at the plants which were picketed meettheBoard's jurisdictional tests, I would assert jurisdictionhere and proceed to a resolution of the merits of the case.Chairman Farmer took no part in the consideration of theabove Decision and Order.Intermediate ReportSTATEMENT OF THE CASEOn December 28, 1951, Earl Vann, an individual, filed a charge with the Board's FourthRegional Director alleging violation of Section 8 (b) (4) (A)of the Labor Management Rela-tions Act, 61 Stat. 136, by Local Union No. 830, the Respondent herein. Despite the mandatoryprovisions of Section 10 (1) of the Act, it appears that no injunction was sought by GeneralCounsel, t and no complaint arising from the charge was caused by him to be issued, untilJanuary 15, 1953, alleging the commission of the aforesaid unfair labor practices.Copies ofthe charge,the complaint,and notice of hearing thereon,were served upon the Respondent,upon the charging party, and upon Scott and Grauer, a Philadelphia beer distributor.The complaint,as issued,alleges that on December 27, 1951:Respondent Union engaged in a strike and/or induced and encouraged the employees ofScott and Grauer to engage in a strike or concerted refusal in the course of their em-ployment to use,process,transport,or otherwise handle or work on certain goods,articles,and commodities,or to perform certain services...with the objects of (a)forcing or requiring Earl Vann, an employer and/or self-employed person,to joinRespondent Union, and (b) forcing or requiring Scott and Grauer to cease doing businesswith Lincoln Beer Distributor.Pursuant to notice a hearing was held before the undersigned Trial Examiner on February 2,1953,at Philadelphia,Pennsylvania.All parties were represented by counsel, participated inlSection 10 (1) of the Act provides: "Whenever it is charged that any person has engagedin an unfair labor practice within the meaning of paragraph(4) (A), (B), or(C) of section 8(b), the preliminary investigation of such charge shall be made forthwith and given priorityover all other cases except cases of like character in the office where it is filed orto whichitis referred. If, after such investigation, the officer or regional attorney to whom the mattermay be referred has reasonable cause to believe such charge is true and that a complaintshouldissue,heshall,onbehalf of the Board,petitionany district court ofthe United States.... for appropriate injunctive relief pending the final adjudication of theBoard with respect to such matter."At the hearing the General Counsel stated that a petitionforan injunction was filed on January 16, 1953, the day after issuance of the complaintAccording to a statement on the record by counsel for the Respondent Union, however, madeon March 5, 1953, not until that day had he been informed that such a petition had been filedThe court action,if any,upon the petition is not revealed in the record. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing, and were afforded full opportunity to be heard, to examine and cross-examinewitnesses, to introduce relevant evidence, to argue the issues orally upon the record, and tofile briefs and proposed findings.During the hearing General Counsel moved to amend the complaint, to allege that the sameRespondent engaged in similar 8 (b) (4) (A) conduct at another time, at another place, and onthe premises of another employer. The Trial Examiner sustained the objection to the motion,on the grounds that the proposed amendment was not onl; ntimely, but contrary to the pro-visions of 10 (b) of the Act. General Counsel appealed the Trial Examiner's ruling, and thehearing was adjourned pending Board action on the appeal. By an order dated February 20,1953, the Board reversed the Trial Examiner. Pursuant to this order the Trial Examinerthereafter ordered that the hearing be reconvened in Philadelphia on March 5, 1953. On thatdate, and pursuant to the Board's order, the Trial Examiner granted a motion by GeneralCounsel to amend the complaint to allege conducton the part of the Respondent Union similarto that alleged in the original complaint, but on December20, and relatingto the employeesand business of C. Schmidt and Sons, Inc., another Philadelphia beer distributor. While itdoes not appear from documents in the record that any service of papers was made uponC.SchmidtandSons,Inc.,thefirstwitnesscalledbyGeneral Counsel wasW. Sims Sharninghausen, secretary of the corporation.Counsel waived oral argument at the conclusion of the hearing. Time for filing of briefswas extended by the Chief Trial Examiner to April 9, 1953. A brief has been received fromthe Respondent Union.At the conclusion of the hearing ruling was reserved upon a motion by the Respondent Unionto dismiss the complaint. Disposition of that motion is made in the following findings, con-clusions, and recommendations.Upon the entire record in the case, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERSThree employers are named in the complaint as amended:(1) Lincoln Beer Distributor, a trade name under which business is done by copartnersEarl Vann, Thomas Glenn, and Hastings Friday; (2) Scott and Grauer, the trade name underwhich business is done by Joseph C. Scott and J. Vernon Grauer; and (3) C. Schmidt and Sons,Inc.Lincoln Beer Distributor wholesales and retails beer to taprooms, private homes, andclubs in the Philadelphia area, and has 2 full-time and 1 part-time employees. Underlicense it is permitted to purchase and sell beverages only within the State of Pennsylvania.General Counsel does not allege and, indeed, the dearth of evidence will not permit a findingthat Lincoln Beer Distributor is engaged in commerce within the meaning of the Act.Scott and Grauer is an importing beer distributor, licensed as such, with place of businessinPhiladelphia, Pennsylvania. Beer valued at more than $1,000,000 is annually imported byScott and Grauer from points outside the State of Pennsylvania. It is clear that Scott andGrauer is engaged in commerce within the meaning of the Act.C. Schmidt and Sons, Inc., is engaged in the brewing and sale of beer and ale, with itsplace of business in Philadelphia, Pennsylvania. It annually purchases "raw materials" forthe brewing of beer and ale valued at more than $ 3,000,000 from points outside the State ofPennsylvania, and annually sells, for distribution in 10 seaboard States other than Pennsylvania,such beverages valued at more than $ 2,000,000. Although General Counsel makes no allegationon this point, it is clear that C. Schmidt and Sons is engaged in commerce within the meaningof the Act.Scott and Grauer do business annually with about 500 distributors, such as Lincoln, andsome 1,200 taprooms. During 1951 Lincoln purchased from Scott and Grauer beveragesvalued at $ 1,798.06. In 1952 it purchased none.In 1951 Lincoln purchased beer valued at $ 37,875.35 from Schmidt, and in 1952 beer valuedat $44,301.31.. II. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 830, Brewery and Beer Distributor Drivers, Helpers, and Platform Men,affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL, is a labor organization within the meaning of the Act. LOCAL UNION NO. 830M. THE ALLEGED UNFAIR LABOR PRACTICESA. The eventsat issue411Although testimony of various witnesses is in sharp dispute as to some points, the TrialExaminer finds that events placed in issue by the complaint, as amended, occurred in sub-stance as follows:The Respondent Union, for some period of time, has negotiated collective-bargainingagreements with the Philadelphia Beer Distributors Association, a voluntary organizationof employers. In December 1951 Lincoln Beer Distributor was not a member of the employerassociation, although Vann appears to have been a member, in preceding years--at leastin 1949.Negotiations for a new contract were completed late in 1951. Since it has been the customfor individual beer distributors to sign individual contracts with the Respondent Union, uponcompletion of negotiations with the Association, notice was sent out to all beer distributorsin the Philadelphia area by the Union in early December, stating in part:Starting as of Monday morning December 17th 8:00 o'clock A.M. the new DistributorContracts for the Philadelphia area will be ready for signing at the offices of LocalUnion No. 830, 1112 North Hancock Street.Starting Wednesday morning December 19th only trucks bearing the Local Union No.830 signed agreement sticker, which will be issued at the signing of your contract forall your trucks will be loaded at the Breweries and I D Distributors platforms.The requirements to be metbefore signing contracts are asfollows:0(2) All employees must be members at Local830. Paid up and in good standing.Lincoln Beer Distributor received a. copy of this notice from the Union, although it wasnot a member of the Association. It appears that many distributors in the area, although notmembers of the Association, customarily sign the areawide agreements.Lincoln did not sign the agreement. On December 20 its driver, Roland Garrett, went tothe premises of C. Schmidt and Sons, Inc. While waiting in line behind other trucks Garrettwas approached by Charles E. Fee, an employee of Schmidt and a union steward, who askedhim for his union card. Garrett said he had none. Fee then told him to pull his truck out oflinebecause he would get no beer without a card. Garrett called Vann, and Vann came toSchmidt's. Vann asked the shipper why his truck could not be loaded. The shipper deniedresponsibility.Fee, standing nearby, answered Vann by volunteering, "We won't let yourtruck get loaded," and said by "we" he meant the Union. Vann thereupon sought companyofficials. After some delay one of the officials told him that if he went back to the platformhis truck would be unloaded. While the truck was being unloaded, Aloysius Bowe, a businessrepresentative of the Respondent, walked back and forth in front of the "stall" into whichVane's truck was backed, carrying a sign stating that "Lincoln Distributor is unfair toLocal 830." When, a little later, Vann drove into another stall to be loaded with beer. Bowedisplayed the same sign in front of that stall. Vann's truck was loaded without delay. 2In summary, it appears that only on this one occasion did Vann have even brief difficultyin getting his truck unloaded of empties, and no difficulty at all in obtaining a supply of beer.Vann purchased beer from Schmidt throughout 1951 without delay, except on December 20,and continued in 1952 to buy beer without any incident of this nature.On December 27, 1951, Vann was called by his driver to the premises of Scott and Grauer.Upon arrival, and being told by the driver that employees of Scott and Grauer would not un-load the truck, Vann asked two employees, Matkowski and Weaver, why. They asked him ifhe was a member of the Union, and when he said no, they said they would not unload himbecause he was not a member of the Union. Van sought the sales manager, Lerch, who said thatthe Company was "in between" and could donothing about it. Apparently as a result of Vann'scomplaint, the superintendent of Scott and Grauer, Reynolds, telephoned to union head-quarters and reported the trouble to Louis Lanni, secretary-treasurer of Local 830. HarryWalker, the union steward at Scott and Grauer, was in Lanni's office at the time. Lanni2 Platformmen here werenot members of Local No. 830, but of a CIO organization. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreed to send Walker to the premises at once to order the employees to unload and loadVann.3 Walker came to the plant,gave the instructions,and Vann's truck was unloaded,according to his own testimony, about noon. Vann then drove his truck to the loading platform.Afterwaiting for half an hour without service he went inside and asked employee FrancisGannon if he was going to load his truck. Gannon asked him if he belonged to the Union, andwhen Vann replied in the negative, declared that he would not load him. Two other employees,standing nearby,also declined,for the same reason,to load Vann's truck. Vann left thepremises without obtaining beer, and since then has voluntarily and apparently ceased doingbusiness with Scott and Grauer.B.ConclusionsInhisbrief,counsel for the Respondent urges several reasons why the complaint, asamended, should be dismissed.It is contended that the Board should not exercise jurisdiction. Board policy relative to theassertion of jurisdiction in secondary boycott cases is cited, particularly as expressed inJamestown Builders Exchange Inc., (93 NLRB 386). In that case the Board said:, in determining whether the Board will assert jurisidiction in cases in which secondaryboycotts are alleged,we must consider not only the operations of the primary employer,but also the operations of any second employers,to the extent that the latter are affectedby the conduct involved.... Where ... the operations of the primary employer do notsatisfy the Board's jurisdiction standards we must, in addition,consider the operations ofthe secondary employers,but only insofar as such operations are affected by the allegedunlawful boycott.If, taken together,the business of the primary employer and that portionof the secondary employers'business which is affected by the alleged boycott meet theminimum standards,jurisdiction ought to be asserted.Here Lincoln, the primary employer, is plainlynot engagedin commerce within the mean-ing ofthe Act.Insofar as the alleged secondary boycott actually affected the business of Scott and Grauer,only the value of a few empties and one load of beer or ale was involved,even temporarily, andthe precise value is not revealed.Assuming that the boycott had extended throughout the entireyear of 1951, which it did not, the operations of the secondary employer would have been af-fected only to the extent of about$1,800,insufficient to assert jurisdiction.Exercising a similar assumption and projection from the single incident at Schmidt's, itsoperations would have been affected throughout the entireyear of 1952 to a monetary extent of$44,301,31--again insufficient to exercise jurisdiction.On the basis of evidence adduced by General Counsel it would appear to be unreasonableto assert jurisdiction simply because he claims the Union might have engaged in"an exten-sion of this practice,"as he said,"to a number of primary employers"and "ultimately bringthe total figure" to one warranting jurisdiction.There is no evidence that any primary em-ployer other than Lincoln has been involved in a dispute of this nature with the Union;the testi-mony of the union secretary is undisputed that the organization has never engaged in a strikein that area.The TrialExaminer finds merit in the Respondent's contention that the Board should notexercise jurisdiction. Accordingly,itwill be recommended that the complaint be dismissedfor this reason.History of its decisions, however, permits anticipation that the Board may disagree withthisTrial Examiner's understanding of its jurisdictional policies, 4 or that it may, after theissuance of this Intermediate Report, revise such policies. 5For that reason the merits of the case will be considered.3 The Trial Examiner does not credit Vann's testimony that during his conversation withLerch, above described, Walker was called in and that Walker told him he would not be un-loaded because he was not a member of the Union. Vann placed his own arrival at Scott andGrauer as at 11 o'clock, and his conversation with Lerch soon after that time. Walker wasnot due to report at the plant until 12:30 p.m. Walker flatly denied talking with Vann untilhe came in pursuant to Vann's instructions,at which time he punched his card and told theemployees to give Vann his beer. General Counsel did not ask for production of the timecard.4 Nicholas Paladmo, et al , 95 NLRB 1480.SCarpenter & Skaer, Inc , et al., 90 NLRB 417 GENERAL TELEPHONE COMPANY OF CALIFORNIA413At Schmidt's, it is clear that a responsible union agent caused employees to delay for a fewminutes the unloading of Vann's truck. It is clear that a responsible Union agent tried to induceemployees, but was unsuccessful, not to load his truck.At Scott and Grauer's, only by crediting somewhat dubious evidence, can it be found thatWalker, the union steward, induced employees not to unload Vann. 6 Gannon's testimony is tothe effect that he declined, of his own volition, to load Vann's truck.Even if the evidence be viewed in a light most favorable to General Counsel's allegation,the incidents were of such short duration and were so trivial and isolated, that the TrialExaminer is of the opinion that that complaint should be dismissed. Particularly, it appears,should dismissal be recommended in view of the fact that considerably more than a year haspassed since the material events occurred, and no evidence was brought forward to show thatthe instructions of Lanni, a high official of the Union, have since then been violated by anysteward in the Philadelphia area.On the merits of the case, therefore, the Trial Examiner will recommend that the complaintbe dismissed.CONCLUSIONS OF LAW1.TheRespondent Local Union No. 830,Brewery and Beer Distributor Drivers,Helpers,and Platform men, affiliated with International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,AFL, isa labor organization within the meaning of Section2 (5) of the Act.2.The Respondent has not engaged in the unfair labor practices alleged in the complaint.I Recommendations omitted from publication.]6As a witness, called by General Counsel, employee Julian Matkowski said at one pointthat sometime before December 27, Walker told him to check all union books, and if a manwas not a member not to unload him. Helaterchanged his testimony and denied that Walkertold him not to unload.GENERAL TELEPHONE COMPANY OF CALIFORNIA (for-merly ASSOCIATED TELEPHONE COMPANY,LTD.)andCOMMUNICATION WORKERS OF AMERICA, CIO. Case No.21-RM-189. July 28, 1953DECISION AND ORDER AMENDING CERTIFICATIONOn July 25,1951, following a consent election,the RegionalDirector for the Twenty-firstRegion certified the Union asthe exclusive bargaining representative of the employees inthe following unit:Allemployees classified in classifications presentlycompensated on a daily wage basis, excluding all otheremployees, guards, professional and supervisory em-ployees [sic ] as defined in the Act.On August 23, 1951, the Union and the Employer enteredinto a contract ending June 30, 1952, in which the Employerrecognized the Union in a unit of "all of its daily wage-earningemployees." The contract covered employees who receiveda supervisory differential as part of their daily wages. Atcollective-bargainingmeetings in May and June of 1952, the106 NLRB No. 77.